DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-11, 13, 15-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, a panel circuit board (PCB) transformer comprising: outer dimensions of portions of the table overlying the planar PCB windings match substantially with outer dimensions of the planar PCB windings in all regions except for a region of the table extending between the two legs; wherein edge regions of the table are tapered so that the table is progressively thinner at the edge regions; and wherein the edge regions are tapered only where the outer dimensions of portions of the table overlying the planar PCB windings match substantially with the outer dimensions of the planar PCB windings.
Claim 15 recites, inter alia, a PCB transformer comprising: outer dimensions of a portion of the table overlying the planar PCB winding matches substantially with outer dimensions of the planar PCB winding in all regions except for the region of the table extending between the central leg and the two peripheral legs, wherein edge regions of the table are tapered so that the table is progressively thinner at the edge regions, wherein the edge regions are tapered only where the outer dimensions of portions of the table overlying the planar CB winding match substantially with the outer dimensions of the planar PCB winding.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837